By the Court,

Nelson, Ch. J.
The deed in question was inoperative and void as to the interest of Jane Van Winkle, for the want of acknowledgment on her part. It is true, that at an early period of our colonial history a *241usage seems to have grown up, independent of any statute, under which o. feme covert was allowed to convey her real estate, by uniting with her husband in a deed and acknowledging the same, without resorting to the common law mode of fine and recovery. This is manifest both from legislative acts and judicial decisions. (See act of February 16th, 1771, 3 R. S. affix 22, 1st ed.; Jackson, ex dem. Hardenberg, v. Schoonmaker, 2 Johns. Rep. 230, 234; Jackson, ex dem. Woodruff, v. Gilchrist, 15 id. 89, 109 et seq.; Bool v. Mix, 17 Wend. 119, 128, 9 ; 2 Kent's Comm. 150.) But an acknowledgment of execution on the part of the feme, in some form, and before some officer, has always been deemed essential. Here there was none
Judgment affirmed.